      Case: 3:16-cv-00300-LG-RHW Doc #: 82 Filed: 05/24/21 1 of 1 PageID #: 1118




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          OXFORD DIVISION

 JEFFREY K. DAVIS                                                       PLAINTIFF

 v.                                                 CAUSE NO. 3:16cv300-LG-RHW

 UNITED STATES MARSHALS
 SERVICE, et al.                                                     DEFENDANTS

                              AMENDED JUDGMENT

        On May 21, 2021, the United States Court of Appeals for the Fifth Circuit

issued a Mandate, Judgment, and Opinion vacating this Court’s [78] Judgment to

the extent that it dismissed the plaintiff’s breach of contract claims against the

United States Marshals Service and United States Department of Justice with

prejudice. The Fifth Circuit remanded the case with instructions to dismiss those

claims without prejudice. The Fifth Circuit affirmed the dismissal of all of the

plaintiff’s other claims with prejudice.

        IT IS, THEREFORE, ORDERED AND ADJUDGED that the plaintiff’s

breach of contract claims against the United States Marshals Service and United

States Department of Justice are DISMISSED WITHOUT PREJUDICE.

        IT IS, FURTHER, ORDERED AND ADJUDGED that the remainder of

the plaintiff’s claims are DISMISSED WITH PREJUDICE.

        SO ORDERED AND ADJUDGED this the 24th day of May, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE
